OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21409 Pioneer Municipal High Income Advantage Trust (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Dorothy E. Bourassa, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: March 31 Date of reporting period: January 31, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Municipal High Income Advantage Trust | December 31, 2012 Ticker Symbols:MAV Principal Amount USD ($) S&P/Moody's Rating Value TAX EXEMPT OBLIGATIONS -137.9% of Net Assets Alabama - 1.5% B-/B2 Alabama Industrial Development Authority Solid Waste Disposal Revenue, 6.45%, 12/1/23 NR/NR Huntsville-Redstone Village Special Care Facilities Financing Authority Nursing Home Revenue, 5.5%, 1/1/43 Arizona - 3.2% NR/NR Casa Grande Industrial Development Authority Hospital Revenue, 7.625%, 12/1/29 NR/Baa3 Pima County Industrial Development Authority, 6.75%, 7/1/31 NR/NR Pima County Industrial Development Authority, 7.0%, 1/1/38 NR/NR San Luis Facility Development Corp., 7.25%, 5/1/27 California - 19.8% CCC/NR California County Tobacco Securitization Agency Revenue, 5.25%, 6/1/46 NR/NR California Enterprise Development Authority Recovery Zone Facility Revenue, 8.5%, 4/1/31 NR/Baa3 California Pollution Control Financing Authority, 5.0%, 7/1/37 A-/A1 California State General Obligation Various Purpose, 5.75%, 4/1/31 757,342(a) NR/NR California Statewide Communities Development Authority Environmental Facilities Revenue, 9.0%, 12/1/38 BB/NR California Statewide Communities Development Authority Revenue Higher Education Revenue, 7.25%, 10/1/38 (144A) 2,680,000(b) AA+/Aaa Golden State Tobacco Securitization Corp., 6.75%, 6/1/39 AA-/WR Lehman Municipal Trust Receipts Revenue, RIB, 10.946%, 9/20/28 (144A) 8,575,000(c) AA-/NR Lehman Municipal Trust Receipts, GO, 10.853%, 7/28/31 A-/NR Madera Irrigation Financing Authority Water Revenue, 6.25%, 1/1/31 A-/NR Madera Irrigation Financing Authority Water Revenue, 6.5%, 1/1/40 A-/A2 San Jose California Airport Revenue, 5.0%, 3/1/37 B-/Caa1 Tobacco Securitization Authority of Northern California, Revenue, 5.375%, 6/1/38 AA-/NR University of California, RIB, 11.163%, 5/15/32 Colorado - 0.3% NR/NR Kremmling Memorial Hospital District Certificate of Participation, 7.125%, 12/1/45 Connecticut - 0.3% NR/NR Hamden Connecticut Facility Revenue, 7.75%, 1/1/43 District of Colombia - 3.1% BBB/Baa1 District of Columbia Tobacco Settlement Financing Corp., 6.5%, 5/15/33 BBB/Baa1 District of Columbia Tobacco Settlement Financing Corp., 6.75%, 5/15/40 Florida - 4.7% NR/NR Alachua County Health Facilities Authority Revenue, 8.125%, 11/15/41 NR/NR Alachua County Health Facilities Authority Revenue, 8.125%, 11/15/46 NR/B1 Capital Trust Agency Revenue Bonds, 7.75%, 1/1/41 NR/NR Florida Development Finance Corp., Educational Facilities Revenue, 6.0%, 9/15/40 NR/NR Florida Development Finance Corp., Educational Facilities Revenue, 7.625%, 6/15/41 Principal Amount USD ($) S&P/Moody's Rating Value Florida - (continued) NR/NR Florida Development Finance Corp., Educational Facilities Revenue, 7.75%, 6/15/42 NR/NR Hillsborough County Industrial Development Authority, 6.75%, 7/1/29 1,000,000(b) NR/WR Hillsborough County Industrial Development Authority Revenue, 8.0%, 8/15/32 A/A2 Miami-Dade County Florida Aviation Revenue, 5.5%, 10/1/41 Georgia - 4.3% AA-/WR Atlanta Georgia Water and Wastewater Revenue, RIB, 10.946%, 1/30/13 (144A) B-/NR Clayton County Development Authority Revenue, 9.0%, 6/1/35 NR/NR DeKalb County Georgia Hospital Authority Revenue, 6.0%, 9/1/30 NR/NR DeKalb County Georgia Hospital Authority Revenue, 6.125%, 9/1/40 NR/NR Fulton County Residential Care Facilities for the Elderly Authority, 7.0%, 7/1/29 NR/NR Savannah Georgia Economic Development Authority Revenue, 7.4%, 1/1/34 Guam - 1.8% B/NR Guam Government of Department Education Certificates of Participation, 6.625%, 12/1/30 4,400,000(b) AA+/B2 Northern Mariana Islands, 6.75%, 10/1/33 Idaho - 1.1% A-/Baa1 Power County Industrial Development Corp., Revenue, 6.45%, 8/1/32 A-/Baa1 Power County Pollution Control Revenue, 5.625%, 10/1/14 Illinois - 6.6% NR/Baa2 City of Country Club Hills, GO, 5.0%, 12/1/31 NR/NR Illinois Finance Authority, 7.0%, 11/15/17 NR/NR Illinois Finance Authority, 7.0%, 11/15/27 A+/A1 Illinois Finance Authority Revenue, 5.5%, 4/1/39 AA-/Aa3 Illinois Finance Authority Revenue, 6.0%, 8/15/25 1,000,000(a) NR/NR Illinois Finance Authority Revenue, 6.0%, 11/15/27 BBB+/NR Illinois Finance Authority Revenue, 6.0%, 8/15/38 AA+/Aa2 Illinois Finance Authority Revenue, 6.0%, 8/15/39 NR/NR Illinois Finance Authority Revenue, 6.125%, 11/15/25 NR/NR Illinois Finance Authority Revenue, 8.25%, 5/15/45 NR/NR Illinois Finance Authority Revenue, 8.25%, 2/15/46 NR/NR Southwestern Illinois Development Authority Revenue, 5.625%, 11/1/26 Indiana - 0.9% NR/NR City of Carmel Indiana Nursing Home Revenue, 7.0%, 11/15/32 NR/NR City of Carmel Indiana Nursing Home Revenue, 7.125%, 11/15/42 NR/NR City of Carmel Indiana Nursing Home Revenue, 7.125%, 11/15/47 NR/Baa3 East Chicago Indiana Exempt Facilities Revenue, 7.0%, 1/1/14 NR/NR Vincennes Industrial Economic Development Revenue, 6.25%, 1/1/24 Kansas - 0.3% NR/A2 Kansas Development Finance Authority Revenue, 5.0%, 5/15/35 Louisiana - 5.9% BBB-/Baa2 Jefferson Parish Hospital Service Revenue, 6.375%, 7/1/41 BBB-/Baa3 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue, 6.75%, 11/1/32 Principal Amount USD ($) S&P/Moody's Rating Value Louisiana - (continued) NR/Baa1 Louisiana Public Facilities Authority Revenue, 5.5%, 5/15/47 BBB-/NR Opelousas Louisiana General Hospital Authority Revenue, 5.75%, 10/1/23 A-/A3 Tobacco Settlement Financing Corp. Revenue, 5.875%, 5/15/39 Maine - 0.6% NR/Baa3 Maine Health & Higher Educational Facilities Authority Revenue, 7.5%, 7/1/32 Maryland - 1.7% NR/NR Maryland Health & Higher Educational Facilities Authority Revenue, 5.25%, 1/1/27 NR/NR Maryland Health & Higher Educational Facilities Authority Revenue, 5.3%, 1/1/37 NR/Baa3 Maryland Health & Higher Educational Facilities Authority Revenue, 5.75%, 7/1/38 NR/NR Maryland Health & Higher Educational Facilities Authority Revenue, 6.25%, 1/1/45 Massachusetts - 9.1% BB/NR Massachusetts Development Finance Agency Revenue, 5.25%, 10/1/18 A/WR Massachusetts Development Finance Agency Revenue, 5.75%, 1/1/42 NR/NR Massachusetts Development Finance Agency Revenue, 7.1%, 7/1/32 BBB-/Baa3 Massachusetts Health & Educational Facilities Authority Revenue, 5.375%, 7/15/28 AAA/Aaa Massachusetts Health & Educational Facilities Authority Revenue, 5.5%, 7/1/32 3,420,000(a) NR/NR Massachusetts Health & Educational Facilities Authority Revenue, 6.5%, 1/15/38 AA-/Aa3 Massachusetts Housing Finance Agency Revenue, 5.35%, 12/1/45 Michigan - 1.7% NR/Ba1 Flint Michigan Hospital Building Authority Revenue, 7.375%, 7/1/35 BB+/NR Kent Hospital Finance Authority Revenue, 6.25%, 7/1/40 NR/NR Michigan Public Educational Facilities Authority Revenue, 7.0%, 10/1/36 Minnesota - 0.4% NR/NR Port Authority of the City of Bloomington, Minnesota Recovery Zone Facility Revenue, 9.0%, 12/1/35 Missouri - 1.3% NR/NR Kansas City Tax Increment Financing Commission Tax Increment Revenue, 6.5%, 6/1/25 1,500,000(a)(d) NR/Ca St. Louis Industrial Development Authority Revenue, 7.2%, 12/15/28 6,640,000(a)(d) NR/Ca St. Louis Industrial Development Authority Revenue, 7.25%, 12/15/35 Montana - 0.7% 2,445,000(e) NR/NR Hardin Increment Industrial Infrastructure Development Revenue, 0.0%, 9/1/31 1,000,000(a)(d) NR/NR Two Rivers Authority Inc., Project Revenue, 7.375%, 11/1/27 Nevada - 1.5% A-/A3 Reno Nevada Hospital Revenue, 5.25%, 6/1/41 New Hampshire - 0.4% NR/NR New Hampshire Health & Education Facilities Authority Revenue, 5.875%, 7/1/34 New Jersey - 12.0% NR/NR Burlington County New Jersey Bridge Commission Revenue, 5.625%, 1/1/38 Principal Amount USD ($) S&P/Moody's Rating Value New Jersey - (continued) NR/NR New Jersey Economic Development Authority Revenue, 10.5%, 6/1/32 (144A) B/B3 New Jersey Economic Development Authority Revenue, 5.75%, 9/15/27 AA-/WR New Jersey State Turnpike Authority Transportation Revenue, RIB, 10.569%, 7/1/23 (144A) 15,375,000(e) AA+/Aa1 New Jersey Transportation Trust Fund Authority Revenue, 0.0%, 12/15/27 1,000,000(b) AA+/Aaa Tobacco Settlement Financing Corp., Revenue, 6.25%, 6/1/43 5,000,000(b) AA+/Aaa Tobacco Settlement Financing Corp., Revenue, 7.0%, 6/1/41 B-/B1 Tobacco Settlement Financing Corp., Revenue, 4.625%, 6/1/26 3,250,000(b) AA+/Aaa Tobacco Settlement Financing Corp., Revenue, 6.75%, 6/1/39 New York - 8.1% NR/NR Dutchess County Industrial Development Agency, 7.5%, 3/1/29 BB/B2 New York City Industrial Development Agency Revenue, 5.25%, 12/1/32 BB/B2 New York City Industrial Development Agency Revenue, 7.625%, 12/1/32 AAA/Aaa New York State Dormitory Authority Revenue, 5.0%, 10/1/41 NR/Ba1 New York State Dormitory Authority Revenue, 6.125%, 12/1/29 AAA/Aaa New York State Environmental Facilities Corp. Water Revenue, 5.0%, 6/15/33 North Carolina - 1.6% NR/NR Charlotte North Carolina Special Facilities Revenue, 7.75%, 2/1/28 Ohio - 1.9% NR/NR Adams County Hospital Facilities Revenue, 6.5%, 9/1/36 B-/B3 Buckeye Tobacco Settlement Financing Authority Revenue, 6.5%, 6/1/47 Oklahoma - 1.7% NR/WR Tulsa Municipal Airport Trust Revenue, 6.25%, 6/1/20 3,000,000(c) NR/WR Tulsa Municipal Airport Trust Revenue, 7.75%, 6/1/35 Oregon - 0.7% A-/NR Oregon State Facilities Authority Revenue, 5.25%, 10/1/40 Pennsylvania - 5.5% BBB-/Ba1 Pennsylvania Economic Development Financing Authority Revenue, 4.625%, 12/1/18 B-/Caa2 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue, 6.0%, 6/1/31 A-/A3 Pennsylvania Turnpike Commission, 5.3%, 12/1/41 BBB-/Ba1 Philadelphia Hospitals & Higher Education Facilities Authority Revenue, 5.0%, 7/1/34 Rhode Island - 3.6% 1,385,000(d) NR/NR Central Falls Rhode Island Detention Facility Corp., Revenue, 7.25%, 7/15/35 NR/NR Rhode Island Health & Educational Building Corp., Revenue, 8.375%, 1/1/46 BB/Ba1 Tobacco Settlement Financing Corp., Revenue, 6.25%, 6/1/42 South Carolina - 4.6% 8,000,000(b) BBB+/Baa1 South Carolina Jobs Economic Development Authority Revenue, 6.375%, 8/1/34 Principal Amount USD ($) S&P/Moody's Rating Value South Carolina - (continued) 4,400,000(f) BBB/WR Tobacco Settlement Revenue Management Authority, 6.375%, 5/15/30 $ 6,385,632 Tennessee - 2.9% BBB+/Baa1 Johnson City Health & Educational Facilities Board Hospital Revenue, 6.5%, 7/1/38 BBB+/NR Sullivan County Health, Educational & Housing Facilities Board Revenue, 5.25%, 9/1/36 Texas - 15.1% BB+/Ba1 Central Texas Regional Mobility Authority Revenue, 6.75%, 1/1/41 2,663,453(a)(d) NR/NR Gulf Coast Industrial Development Authority Revenue, 7.0%, 12/1/36 B/B3 Houston Texas Airport System Special Facilities Revenue, 6.75%, 7/1/29 NR/NR IAH Public Facility Corp., Facilities Revenue, Series 2006, 6.0%, 5/1/16 NR/NR IAH Public Facility Corp., Facilities Revenue, Series 2006, 6.0%, 5/1/21 NR/NR IAH Public Facility Corp., Facilities Revenue, Series 2006, 6.125%, 5/1/26 NR/NR Jefferson County Industrial Development Corp., Revenue, 8.25%, 7/1/32 AA-/Aa3 Lower Colorado River Authority Power Revenue, 5.0%, 5/15/31 NR/NR Lubbock Health Facilities Development Corp. Nursing Home Revenue, 6.5%, 7/1/26 NR/NR Lubbock Health Facilities Development Corp., Nursing Home Revenue, 6.625%, 7/1/36 BBB+/A3 North Texas Tollway Authority Transportation Revenue, 5.75%, 1/1/33 NR/Aaa Panhandle Regional Housing Finance Corp., Multifamily Housing Revenue, 6.6%, 7/20/31 NR/NR Red River Health Facilities Development Corp., Revenue, 8.0%, 11/15/41 A+/A1 Richardson Hospital Authority Revenue, 6.0%, 12/1/34 NR/NR Sanger Industrial Development Corp., Revenue, 8.0%, 7/1/38 NR/NR Tarrant County Cultural Education Facilities Finance Corp., Revenue, 8.125%, 11/15/39 NR/NR Tarrant County Cultural Education Facilities Finance Corp., Revenue, 8.25%, 11/15/44 1,000,000(a)(d) D/NR Texas Midwest Public Facility Corp. Revenue, 9.0%, 10/1/30 NR/NR Travis County Health Facilities Development Corp., Revenue, 7.125%, 1/1/46 Virginia - 0.8% BBB+/Baa1 Washington County Industrial Development Authority Revenue, 7.75%, 7/1/38 Washington - 4.2% BBB/A3 Tobacco Settlement Authority Revenue, 6.5%, 6/1/26 NR/Baa3 Washington State Health Care Facilities Authority Revenue, 5.5%, 12/1/39 BBB/Baa2 Washington State Health Care Facilities Authority Revenue, 6.125%, 8/15/37 BBB/Baa2 Washington State Health Care Facilities Authority Revenue, 6.25%, 8/15/42 NR/NR Washington State Housing Finance Committee Nonprofit Revenue, 5.625%, 1/1/27 NR/NR Washington State Housing Finance Committee Nonprofit Revenue, 6.75%, 10/1/47 West Virginia - 0.9% NR/NR City of Philippi, 7.75%, 10/1/44 NR/NR West Virginia Hospital Finance Authority Hospital Revenue, 9.125%, 10/1/41 Principal Amount USD ($) S&P/Moody's Rating Value Wisconsin - 3.1% 2,900,000(g) NR/NR Aztalan Township, 7.5%, 5/1/18 $– NR/NR Wisconsin Public Finance Authority Continuing Care Retirement Community Revenue, 8.25%, 6/1/46 1,000,000(b) NR/NR Wisconsin State Health & Educational FacilitiesAuthority Revenue, 6.125%, 4/1/24 1,000,000(b) NR/NR Wisconsin State Health & Educational Facilities Authority Revenue, 6.25%, 4/1/34 A+/A1 Wisconsin State Health & Educational Facilities Authority Revenue, 6.625%, 2/15/39 NR/NR Wisconsin State Public Finance Authority Revenue, 8.375%, 6/1/20 NR/NR Wisconsin State Public Finance Authority Revenue, 8.625%, 6/1/47 TOTAL TAX EXEMPT OBLIGATIONS (Cost $395,863,796) MUNICIPAL COLLATERALIZED DEBT OBLIGATION -2.6% of Net Assets 13,000,000(c)(d) NR/NR Non-Profit Preferred Funding Trust I, 6.75%, 9/15/37 (144A) TOTAL MUNICIPAL COLLATERALIZED DEBT OBLIGATION (Cost$13,000,000) TAX EXEMPT MONEY MARKET MUTUAL FUND -3.4% of Net Assets NR/NR BlackRock Liquidity Funds MuniFund Portfolio TOTAL TAX EXEMPT MONEY MARKET MUTUAL FUND (Cost$11,000,000) TOTAL INVESTMENTS IN SECURITIES - 143.9% (Cost - $419,863,796) (h)(i) OTHER ASSETS AND LIABILITIES -3.0% PREFERRED SHARES AT REDEMPTION VALUE, INCLUDING DIVIDENDS PAYABLE - (46.8)% NET ASSETS APPLICABLE TO COMMON SHAREOWNERS -100.0% NR Security not rated by S&P or Moody's. WR Rating withdrawn by either S&P or Moody's. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration. At December 31, 2012, the value of these securities amounted to $30,541,651, or 9.5% of total net assets applicable to common shareowners. RIB Residual Interest Bond.The interest rate is subject to change periodically and inversely based upon prevailing market rates.The interest rate shown is the rate at December 31, 2012. GO General Obligation. (a) Security is in default and is non income producing. (b) Prerefunded bonds have been collateralized by U.S. Treasury or U.S. Government Agency securities which are held in escrow to pay interest and principal on the tax exempt issue and to retire the bonds in full at the earliest refunding date. (c) The interest rate is subject to change periodically. The interest is shown is the rate at December 31, 2012. (d) Indicates a security that has been deemed as illiquid.The aggregate cost of illiquid securities is $27,047,644.The aggregate fair value of $13,139,065 represents 4.1% of total net assets applicable to common shareowners. (e) Security issued with a zero coupon.Income is recognized through accretion of discount. (f) Escrow to maturity. (g) Security is valued using fair value methods. (h) The concentration of investments by type of obligation/market sector is as follows : Insured FSA % AMBAC GO OF INSTN FSA-CR BHAC-CR MBIA AMBAC GO OF INSTN AGM GNMA COLL ASSURED GTY NATL-RE Revenue Bonds: Health Revenue Tobacco Revenue Facilities Revenue Development Revenue Other Revenue Airport Revenue Education Revenue Transportation Revenue Water Revenue Pollution Control Revenue Utilities Revenue * % (i) At December 31, 2012, the net unrealized gain on investments based on cost for federal tax purposes of $419,863,796 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain For financial reporting purposes net unrealized gain on investments was $40,800,407and cost of investments aggregated$419,863,796. Various inputs are used in determining the value of the Trust's investments. These inputs are summarized in the three broad levels below. Level 1 - quoted prices in active markets for identical securities Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds credit risks, etc.) Level 3 - significant unobservable inputs (including the Trust's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans are categorized as Level 2, and securities valued using fair value methods (other than prices supplied by independent pricing services) as level 3. The following is a summary of the inputs used as of December 31, 2012, in valuing the Trust's investments. Level 1 Level 2 Level 3 Total Tax exempt obligations $
